DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/17/2022 has been entered and fully considered.
Claims 1-12 and 14-30 are pending of which claims 1, 14, 24, and 30 are independent and amended with the subject matter of cancelled dependent claim 13 which was previously indicated allowable if rewritten in independent form including all intervening dependent claims.
The IDS(s) submitted on 06/17/2022 has been considered.
Allowable Subject Matter
Claims 1-12 and 14-30 (renumbered 1-29) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 24 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…receiving a first indication of which one or more types of beam failure recovery response (BFRR) messages to monitor for:…. resending the BFRQ message in the other cell when it is determined that the BFRR message is not received prior to expiration of the timer, wherein the BFRR message is one of the indicated one or more types, and wherein the indicated one or more types comprises one or more of the following types:
an uplink grant for a new transmission with a same hybrid automatic repeat
request (HARQ) process as an uplink channel carrying the BFRQ message; or a deactivation command for the Scell.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claim 1 (same is true for claim 24) is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for the respective parent claims 1 and 24.
Independent claims 14 and 30 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…transmitting a first indication of which one or more types of beam failure recovery response (BFRR) messages to monitor for:…. sending
a BFRR message to the UE in response to the BFRQ message, wherein the BFRR message is one of the indicated one or more types and comprises one or more of the following types:
an uplink grant for a new transmission with a same hybrid automatic repeat
request (HARQ) process as an uplink channel carrying the BFRQ message;
request (HARQ) process as an uplink channel carrying the BFRQ message; or a deactivation command for the Scell.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claim 14 (same is true for claim 30) is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for the respective parent claims 14 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474